Citation Nr: 1125043	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-34 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a neurological disability, to include short-term memory loss, delayed reaction, swelling, and numbness, to include as a result of exposure to contaminated water.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

4.  Entitlement to an increased evaluation for a left knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1976 to August 1989.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an increased evaluation for a left knee disability and entitlement to service connection for a neurological disorder and for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

In July 2009, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding his claim to reopen the issue of entitlement to service connection for a right knee disability.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claim to reopen the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim to reopen the issue of entitlement to service connection for a right knee disorder is dismissed.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a).

By a July 2006 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a right knee disorder.  In May 2007, the Veteran filed a notice of disagreement.  In October 2007, the RO issued a statement of the case.  In November 2007, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  In a July 2009 written submission and at the July 2009 Board hearing, the Veteran, orally and in writing, withdrew the appeal as to that issue.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b)(1).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim to reopen the issue of entitlement to service connection for a right knee disorder.


ORDER

The claim to reopen the issue of entitlement to service connection for a right knee disorder is dismissed.


REMAND

Regarding the claim for entitlement to service connection for a bilateral foot disorder, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element only requires that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, there are currently diagnosed right and left foot disabilities, to include left foot neuroma and fractured tibial sesamoid and right foot fractured tibial sesamoid.  Additionally, at the July 2009 Board hearing, the Veteran reported symptoms of a current skin disability on his feet:  he testified that the skin on the bottom of his feet was thick and callused.  He also testified that he had feet pain and jungle rot on his feet during service and pain and thick skin since that time.  The Veteran's mother provided testimony that the Veteran had jungle rot on his feet while at home on leave from active service.  Friends of the Veteran reported that while visiting him during service, he had difficulty walking due to his feet, and that he has had feet pain since that time.  Additionally, the Veteran sought treatment for feet pain and plantar neuroma was diagnosed within 3 years of service discharge.  Accordingly, because there is evidence of currently diagnosed disabilities or symptoms of a current disability, in-service events, and an indication that the current disabilities may be associated with the in-service event, remand for an appropriate VA examination is required.  

Regarding the claim for an increased evaluation for a left knee disorder, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  The most recent joints examination was in July 2006.  At the July 2009 Board hearing, the Veteran asserted that his left knee symptoms, specifically his instability, had worsened.  Accordingly, the RO must provide the Veteran with a knee examination. 

Regarding the claim for entitlement to service connection for neurological disorder, the appeal must be remanded for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a March 2011 rating decision, the RO denied service connection for a neurological disorder, to include short-term memory loss, delayed reaction, swelling, and numbness, to include as a result of exposure to contaminated water.  In March 2011, the Veteran filed a notice of disagreement.  The RO has not yet issued a statement of the case regarding this claim.  The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, specifically, any treatment records dated after July 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Provide the Veteran with a statement of the case regarding his claim of entitlement to service connection for a neurological disorder.  He should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination or examinations to determine the etiology of any bilateral foot disorder.  The claims folder, including a copy of this remand, must be made available to the examiner(s).  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner(s) must provide diagnoses of all right and left foot disabilities, to include skin disabilities.  The examiner(s) must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that any currently diagnosed foot disability, to include the Veteran's left foot plantar neuroma, left fractured tibial sesamoid, right foot fractured tibial sesamoid, right foot Joplin's neuroma, and any right or left foot skin disability was caused or aggravated by military service.  The examiner(s) must specifically address the Veteran's assertions of in-service feet pain and jungle rot.  The examiner(s) must also specifically address the private medical records beginning in 1992. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected left knee disability.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies, to include tests for instability and range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology of the service-connected left knee disability.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner must provide an opinion on the impact of the service-connected disability on the Veteran's ability to work, as well as any resultant limitation of function of the left knee.  The examiner should also specifically note whether there is instability or subluxation, and the degree of any such found.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the left knee and bilateral feet claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


